On Petition for Rehearing.
Roby, C. J.
4. An administrator is a person appointed to manage and distribute the estate of an intestate, or of a decedent who has no executor. 1 Bouvier’s Law Diet., title “Administrator.” The administrator must distribute the residue of the estate among those entitled to it under the direction of the court and according to law. Administration of estates implies such a complete disposition of them as not only to collect assets from the debtors, but to place them in the hands of the creditor, legatee, or distributee to whom, after undergoing the process of administration, .they finally belong. Walton v. Walton (1864), 4 Abb. Dec. 512, 518; Martin v. Ellerbe (1881), 70 Ala. 326; 1 Bouvier’s Law Dict., supra.
“In the sense of the statute, and in the sense in which the terms are generally used, the distribution of an estate has reference to the personal property and money arising from the sale of real estate by the administrator, among the heirs, after the payment of the debts and legacies.” Beard v. Lofton (1885), 102 Ind. 408, 412; Dufour v. Dufour (1867), 28 Ind. 421.
“The filing of his final account by Stewart conferred upon the Montgomery Circuit Court jurisdiction to hear *37and determine all matters pertaining or incidental to the final settlement of the estate. * * * Eo subsequent petition or pleading was necessary to give the court jurisdiction of the matter of the distribution of the surplus. The jurisdiction over that subject resulted as an incident to the final settlement, and the hearing of claims to the surplus of an estate is usually a very summary and informal proceeding.” Jones v. Jones (1888), 115 Ind. 504.
3. The statements contained in the report were therefore germane to the final settlement as made by the administrator, for the advisement of the court and relative to the matter involved in the administration of the estate and the final settlement. Whether the fund for distribution was paid to the clerk or distributed by the administrator, or is still in the possession of the administrator, is, so far as the integrity of the order for distribution is concerned, entirely immaterial. The statute authorizing the payment of money due to the clerk was enacted for the convenience and security of the administrator, and he cannot, by virtue of its provisions, relieve himself from the obligation imposed by the acceptance of his trust.
The foregoing propositions dispose of the points made for rehearing, and the petition is overruled.